Case 5:19-cv-00329-JD Document 111-2 Filed 03/06/20 Page 1 of 3

 

 

UNITED STATES DISTRICT COURT

WESTERN

DISTRICT OF OKLAHOMA

 

 

PLAINTIFFS' ADDITIONAL

RUSS and NATALIE GODFREY EXHIBIT AND WITNESS LIST

V.

CSAA FIRE & CASUALTY INS. CO.

Case Number: 5:19-cv-329-JD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Judge Jodi W. Dishman Mark Engel/Keith Givens Gerard Pignato
TRIAL DATE (8S) COURT REPORTER COURTROOM DEPUTY
3/9/2020 Nyssa
a a ae MARKED |ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
1 CSAA 02/26/18 letter. (GODFREY 0001-0006) formerly Ex. 3 on previous PTR
2 Sayde Brooks 03/14/18 letter with Costello's estimate. (GODFREY 0009-0020) formerly Ex. 12
3 Butler Roofing & Construction invoices. (GODFREY 0021-0024) formerly Ex. 25
4 Allen Lippoldt 05/29/18 email to Sayde Brooks (GODFREY 0027)
5 Payment confirmation/receipt for Ultimate Roofing invoice. (GODFREY 0028) formerly Ex. 16
6 Butler Roofing & Construction bill. (GODFREY 0029-0030) formerly Ex. 24
7 Homeowners Policy Declarations 09/01/17-09/01/18. (GODFREY 0031-0032)
8 Homeowners Policy Declarations 09/01/16-09/01/17. (GODFREY 0037-0038)
9 Ultimate Roofing photos. (GODFREY 0042-0055) formerly Ex. 17
10 Ultimate Roofing estimate. (GODFREY 0056-0063) formerly Ex. 18
11 Ultimate Roofing Damage Report and photos May, 2018. (GODFREY 0064-0076)
12 Allen Lippoidt letter & summary of phone conversations. (GODFREY 0077-0086, 0089-0104) Ex. 21
13 GreenSky loan statement. (GODFREY 0088) formerly Ex. 20
14 Ultimate Roofing invoice. (GODFREY 0105) formerly Ex. 19
15 Ultimate Roofing final invoice dated 03/19/18. (GODFREY 0106)
16 Mathis Brothers invoice. (GODFREY 0107-0108) formerly Ex. 27
17 Sayde Brooks email. (GODFREY 0109) formerly Ex. 22
18 Structural Property Estimating Guidelines. (CSAA_GODFREY 01680-01713) formerly Ex. 29
19 Structural Property Estimating Guidlines. (CSAA_GODFREY 01714-01732) formerly Ex. 30
20 Structural Property Estimating Guidlines. (CSAA_GODFREY 01733-01781) formerly Ex. 31
21 Structural Property Estimating Guidlines. (CSAA_GODFREY 01782-01812) formerly Ex. 32
22 Structural Property Estimating Guidlines. (CSAA_GODFREY 01813-01846) formerly Ex, 33

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page | of 3 Pages

EXHIBIT 2-PLAINTIFFS' ADDITIONAL WITNESS AND EXHIBIT LIST
 

Case 5:19-cv-00329-JD Document 111-2 Filed 03/06/20 Page 2 of 3

 

UNITED STATES DISTRICT COURT

WESTERN

DISTRICT OF OKLAHOMA

 

PLAINTIFFS' ADDITIONAL

RUSS and NATALIE GODFREY

EXHIBIT AND WITNESS LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.
CSAA FIRE & CASUALTY INS. CO. Sasoumberes ter ee
PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Judge Jodi W. Dishman Mark Engel /Keith Givens Gerard Pignato
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
3/9/2020 Nyssa
- a ep MARKED |ADMITTED] DESCRIPTION OF EXHIBITS* AND WITNESSES
23 Structural Property Estimating Guidlines. (CSAA_GODFREY 01847-01874) formerly Ex. 34
24 Claim handling bulletins and documents. (CSAA_GODFREY 02047-02092) formerly Ex. 35
25 Phone recordings by Ultimate Roofing. (GODFREY 0110-0119) formerly Ex. 23
26 Videos of roof leaking into interior. (GODFREY 0120-0121) formerly Ex. 26
27 Sean Wiley estimate and photos. (GODFREY 0122-0140)
28 CSAA's 2017 annual statement. Formerly Ex. 28 on Pretrial Report [Doc. No. 58]
29 Defendant's Answers to Plaintiffs' Interrogatories. Formerly Ex. 36
30 Defendant's Responses to Plaintiffs’ Requests for Production. Formerly Ex. 37
31 All Defendant's exhibits except those objected to at trial. Formerly Ex. 38
1 Allen Lippoldt (Deposed)-Ps: Observations of damage on roof, cost of repairs, conversations with
adjusters and Plaintiffs.
2 Sean Wiley-Ps: Issues and opinions referenced in report produced on October 21, 2019 per
Scheduling Order [Doc. No. 15]. Expert witness construction costs.
3 Michael White-Ps: Inspections and estimates performed at Defendant's request; guidelines,
rules and restrictions applicable to work performed at Defendant's request; revenue sought
or received from work performed at Defendant's request; nature, cause and extent of damages
sustained by Plaintiffs' home; inspections and estimates related to Plaintiffs’ home; contacts with
Defendant and/or individuals associated with Defendant; issues raised by Defendant.
D: Inspections and estimates performed; method of compensation; discussion of what an
independent adjuster does.

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of stze.

Page 2 of 3 Pages

EXHIBIT 2-PLAINTIFFS' ADDITIONAL WITNESS AND EXHIBIT LIST

 
&

Case 5:19-cv-00329-JD Document 111-2 Filed 03/06/20 Page 3 of 3

 

UNITED STATES DISTRICT COURT

WESTERN

DISTRICT OF OKLAHOMA

 

RUSS AND NATALIE GODFREY

PLAINTIFFS' ADDITIONAL
EXHIBIT AND WITNESS LIST

 

 

 

 

 

 

V.

CSAA FIRE & CASUALTY INS. CO. Case Number @-1ziey 229-12)
PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Judge Jodi W. Dishman Mark Engel/Keith Givens Gerard Pignato
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
3/9/2020
PLF. | DEF. DATE

no. | No OFFERED | MARKED|ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
4 Witnesses needed for rebuttal of issues or evidence introduced by Defendant.
5 Witnesses identified by Defendant to whom Plaitniffs do not object.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include:a notation as to the location of any exhibit not held with the case file or not available because of size,

Page 3 of 3 Pages

EXHIBIT 2-PLAINTIFFS' ADDITIONAL WITNESS AND EXHIBIT LIST

 
